DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot on grounds of new rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/626,277. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBIN et al. (ROBIN) (US 2016/0141469 A1) in view of Leatherdale et al.  (WO 2010/123814 A1 also US 2012/0032142 A1 now US 8,455,903 B2) in view of Gilet et al. (WO 2012/035243 A1) in view of Berggren et al. (Berggren) (US 2012/0077680 B1).
In regards to claim 1, ROBIN (Figs. 1, 2 and associated text) discloses an optoelectronic device (Figs. 1, 2) comprising: light-emitting components (item 16, items 24 plus 26 plus 28), each light-emitting component (item 16, items 24 plus 26 plus 28) being adapted to emit a first radiation at a first wavelength; and photoluminescent blocks (item 40), each photoluminescent block (item 40) facing at least one light-emitting component (item 16, items 24 plus 26 plus 28), photoluminescent blocks (item 40) being divided into first photoluminescent blocks (item 40) adapted to convert by optical pumping the first radiation into a second radiation at a second wavelength, second photoluminescent blocks (item 40) adapted to convert by optical pumping the first radiation into a third radiation at a third wavelength and third photoluminescent blocks (item 40)  adapted to convert by optical pumping the first radiation into a fourth radiation at a fourth wavelength, and walls (items 54 plus 58 or 38) delimiting openings (where light emitting components reside), said openings being opposite to the light-emitting components (item 16, items 24 plus 26 plus 28), each opening comprising at least one of the photoluminescent blocks (item 40), but does not specifically disclose each a single quantum well or multiple quantum wells.
Leatherdale (page 7, lines 22-28, page 8, line 15-page 9, line 6, Figs. 1 and associated text) discloses light-emitting component(s) (item 111) comprising a single quantum well or multiple quantum wells (items 140, 141, 142).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ROBIN with the teachings of Leatherdale for the purpose of improving (internal quantum) efficiency (page 9, lines 5-6). (See written search report as well).
Robin as modified by Leatherdale does not specifically disclose photoluminescent nanowires or microwires each comprising a single quantum well or multiple quantum wells.
Gilet (paragraph 46, Figs. 3, 4,  and associated text) discloses photoluminescent nanowires or microwires (nanowire, nanofilm, items 40, 60) each comprising a single quantum well or multiple quantum wells.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoluminescent blocks of Robin as modified by Leatherdale with the nanowires of Gilet for the purpose of producing light (Field of Invention).
ROBIN (Figs. 1, 2 and associated text) as modified by Leatherdale (page 7, lines 22-28, page 8, line 15-page 9, line 6, Figs. 1 and associated text) and Gilet (paragraph 46, Figs. 3, 4,  and associated text) discloses for each photoluminescent block (item 40, ROBIN), a substrate (items 42, 62, Gilet), the nanowires or microwires (nanowire, nanofilm, items 40, 60, Gilet) of the photoluminescent block being formed on the substrate (items 42, 62, Gilet), but does not specifically disclose a substrate transparent to the first radiation.
Berggren (paragraph 31, Figs. 3A, 4D and associated text) discloses a substrate (item 14, paragraph 31) transparent to the first radiation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoluminescent blocks of Robin as modified by Leatherdale and Gilet with the transparent substrate of Berggren for the purpose of being transparent to at least one wavelength electromagnetic radiation (paragraph 31).
In regards to claim 2, ROBIN (Figs. 1, 2 and associated text) discloses wherein said walls (items 54 plus 58 or 38) at least partially made of a reflecting material (items 58 or 38) at least for the second, third and fourth radiations.
In regards to claim 4, ROBIN (Figs. 1, 2 and associated text) discloses wherein the light-emitting components (item 16, items 24 plus 26 plus 28) comprise light-emitting diodes (item 16).
In regards to claim 5, ROBIN does not specifically disclose wherein the light-emitting components comprise vertical-cavity surface-emitting lasers.
Leatherdale (page 11, line 23-page 12, line 11, Fig. 2A and associated text) discloses wherein the light-emitting components comprise vertical-cavity surface-emitting lasers.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ROBIN with the teachings of Leatherdale for the purpose of improving (internal quantum) efficiency (page 9, lines 5-6) and design choice.
In regards to claim 6, ROBIN (Figs. 1, 2 and associated text) discloses wherein the first wavelength is in the range from 350 nm to 430 nm, wherein the second wavelength is in the range from 440 nm to 490 nm, wherein the third wavelength is in the range from 510 nm to 570 nm and wherein the fourth wavelength is in a range from 600 nm to 720 nm.  Examiner notes that selection of wavelength ranges in order to cover the visible spectrum is regarded to be obvious to one of ordinary skill in the art.
In regards to claim 11, ROBIN (Figs. 1, 2 and associated text) discloses  comprising the steps of: a)    providing a first substrate (item 60); b)    forming the light-emitting components (item 16, items 24 plus 26 plus 28) on the first substrate (item 60); c)    forming the photoluminescent blocks (item 40) on a second substrate (item 80); and d) picking and placing the photoluminescent blocks in the openings and binding the photoluminescent blocks (item 40) to the light-emitting components (item 16, items 24 plus 26 plus 28).  The Examiner notes that these are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	Examiner also notes that “The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.”
Robin as modified by Leatherdale does not specifically disclose using photoluminescent nanowires or microwires each comprising a single quantum well or multiple quantum wells.
Gilet (paragraph 46, Figs. 3, 4,  and associated text) discloses using photoluminescent nanowires or microwires (nanowire, nanofilm, items 40, 60) each comprising a single quantum well or multiple quantum wells.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoluminescent blocks of Robin as modified by Leatherdale with the nanowires of Gilet for the purpose of producing light (Field of Invention).
In regards to claim 14, ROBIN (Figs. 1, 2 and associated text) as modified by Leatherdale (page 7, lines 22-28, page 8, line 15-page 9, line 6, Figs. 1 and associated text) and Gilet (paragraph 46, Figs. 3, 4,  and associated text)  and Berggren (paragraph 31, Figs. 3A, 4D and associated text) discloses wherein the nanowires microwires of each photoluminescent block arranged in slots in a cavity enclosed by the walls.
In regards to claim 15, ROBIN (Figs. 1, 2 and associated text) as modified by Leatherdale (page 7, lines 22-28, page 8, line 15-page 9, line 6, Figs. 1 and associated text) and Gilet (paragraph 46, Figs. 3, 4,  and associated text)  and Berggren (paragraph 31, Figs. 2A-2D, 3A, 4D and associated text) discloses wherein the nanowires or microwires (items 40, 60, Gilet, items 200, NbN, Berggren) of each photoluminescent block (item 40, ROBIN) are formed directly on a face of the substrate (items 42, 62, Gilet, item 14, sapphire, Berggren).
In regards to claim 16, ROBIN (Figs. 1, 2 and associated text) discloses wherein the height of the photoluminescent blocks (item 40) is less than the height of the walls (item 54). 
Claims 3, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBIN et al. (ROBIN) (US 2016/0141469 A1) in view of Leatherdale et al.  (WO 2010/123814 A1 also US 2012/0032142 A1 now US 8,455,903 B2) in view of Gilet et al. (WO 2012/035243 A1) in view of Berggren et al. (Berggren) (US 2012/0077680 B1), as applied to claims 1, 2, 4-6 and 11 above and further in view of Nam et al. (NAM) (EP 2750208 A2).
In regards to claim 3, ROBIN as modified by Leatherdale, Gilet and Berggren does not specifically disclose comprising a full sheet non-patterned filter covering the photoluminescent blocks on the side of the photoluminescent blocks opposite to the light-emitting components and adapted to block the first radiation and to give way to the second, third and fourth radiations.
In regards to claim 12, ROBIN as modified by Leatherdale, Gilet and Berggren does not specifically disclose comprising the step of: e) forming a full-sheet non-patterned filter above the photoluminescent blocks adapted to block the first radiation.
In regards to claim 3, Nam (paragraphs 52-55, Fig. 5 and associated text) discloses a full sheet non-patterned filter (item 39) covering the photoluminescent blocks on the side of the photoluminescent blocks opposite to the light-emitting components (items 43, 45, 47) and adapted to block the first radiation and to give way to the second, third and fourth radiations.
In regards to claim 12, Nam (paragraphs 52-55, Fig. 5 and associated text) discloses e) forming a full-sheet non-patterned filter (item 39) above the photoluminescent blocks adapted to block the first radiation.
In regards to claim 17, Nam (paragraphs 52-55, Fig. 5 and associated text) discloses a full-sheet non-patterned filter (item 39) above the photoluminescent blocks adapted to block the first radiation and to give way to the second, third and fourth radiations.
In regards to claim 18, Nam (paragraphs 52-55, Fig. 5 and associated text) discloses a full-sheet non-patterned filter (item 39)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ROBIN as modified Leatherdale, Gilet and Berggren with the teachings of Nam for the purpose of filtering light.
The Examiner notes that these are product-by-process limitations (claim 12).
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	Examiner also notes that “The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.”
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBIN et al. (ROBIN) (US 2016/0141469 A1) in view of Leatherdale et al.  (WO 2010/123814 A1 also US 2012/0032142 A1 now US 8,455,903 B2) in view of Gilet et al. (WO 2012/035243 A1) in view of Berggren et al. (Berggren) (US 2012/0077680 B1), as applied to claims 1, 2, 4-6 and 11 above and further in view of Kim et al. (Kim) (US 2010/0315012 A1).
In regards to claims 7, ROBIN as modified by Leatherdale, Gilet and Berggren does not specifically disclose wherein the photoluminescent blocks further comprise fourth photoluminescent blocks adapted to convert by optical pumping the first radiation into a fifth radiation at a fifth wavelength.
Kim (paragraphs 76-78, Figs 4E, 5, 7, 8A, 8B and associated text) discloses wherein the photoluminescent blocks (items 120A-120D) further comprise fourth photoluminescent blocks adapted to convert by optical pumping the first radiation into a fifth radiation at a fifth wavelength.
In regards to claims 8, ROBIN as modified by Leatherdale, Gilet and Berggren does not specifically disclose wherein the fifth wavelength is in the range from 570 nm to 600 nm.
Kim (paragraphs 76-78, Figs 4E, 5, 7, 8A, 8B and associated text) discloses wherein the fifth wavelength is in the range from 570 nm to 600 nm (different wavelengths, paragraph 78).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ROBIN as modified Leatherdale, Gilet and Berggren with the teachings of Kim or the purpose of controlling the color of the optoelectronic device.
Claims 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBIN et al. (ROBIN) (US 2016/0141469 A1) in view of Leatherdale et al.  (WO 2010/123814 A1 also US 2012/0032142 A1 now US 8,455,903 B2) in view of Gilet et al. (WO 2012/035243 A1) in view of Berggren et al. (Berggren) (US 2012/0077680 B1), as applied to claims 1, 2, 4-6 and 11 above and further in view of Wada (US 2015/0102366 A1).
In regards to claim 9, ROBIN as modified by Leatherdale, Gilet and Berggren does not specifically disclose wherein the photoluminescent blocks are bounded to the light-emitting components by a bonding medium transparent to the first radiation.
Wada (paragraph 121, Figs. 6A-6D and associated text) discloses wherein the photoluminescent blocks are bounded to the light-emitting components (item 12) by a bonding medium transparent (item 14) to the first radiation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ROBIN as modified Leatherdale and Gilet with the teachings of Wada or the purpose of adhesion/bonding.
In regards to claim 10, ROBIN (Figs. 1, 2 and associated text) discloses wherein the walls (items 54 plus 58 or 38) surround the light-emitting components (item 16, items 24 plus 26 plus 28).
In regards to claim 13, ROBIN (Figs. 1, 2 and associated text) discloses wherein said walls (items 54 plus 58 or 38) at least partially made of a reflecting material (items 58 or 38) at least for the second, third and fourth radiations.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBIN et al. (ROBIN) (US 2016/0141469 A1) in view of Leatherdale et al.  (WO 2010/123814 A1 also US 2012/0032142 A1 now US 8,455,903 B2) in view of Gilet et al. (WO 2012/035243 A1) in view of Berggren et al. (Berggren) (US 2012/0077680 B1) in view of Wada (US 2015/0102366 A1) as applied to claim 9 above and further in view of Kodoma et al. (Kodoma) (US 2013/0141013 A1).
In regards to claim 10, ROBIN as modified by Leatherdale, Gilet, Berggren and Wada does not specifically disclose wherein the walls surround the light-emitting components.
Kodoma (Fig. 47 and associated text) discloses wherein the walls (items 204 plus 205) surround the light-emitting components (items 203a-203b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ROBIN as modified Leatherdale, Gilet, Berggren and Wada with the teachings of Kodoma or the purpose of preventing crosstalk of the regions.
In regards to claim 13, ROBIN (Figs. 1, 2 and associated text) discloses wherein said walls (items 54 plus 58 or 38) at least partially made of a reflecting material (items 58 or 38) at least for the second, third and fourth radiations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 4, 2022